              Case 1:20-cv-08418-JPC-SLC Document 21 Filed 08/11/21 Page 1 of 1




       Document Electronically Filed                                     August 10, 2021
       Hon. Sarah L. Cave
       United States Magistrate Judge
       U.S. District Court for the Southern District of New York
       500 Pearl Street
       New York, NY 1007-1312
                                      Re:    Riaz v. Commissioner of Social Security
                                             Civil Action No: 1:20-cv-08418-JPC-SLC

       Dear Judge Cave:

              This letter respectfully requests an extension of time of sixty (60) days for Plaintiff to file
       her Motion for Judgment on the Pleadings in this matter. Plaintiff’s Motion for Judgment on the
       Pleadings is currently due on August 20, 2021. Due to the backlog of transcripts created by
       COVID-19 and the Commissioner’s response, the Commissioner is able to produce records at a
       rapid pace. As a result, this has caused multiple, simultaneous filing deadlines that cannot be
       met. Plaintiff cannot meet the current briefing deadline. This extension is needed to thoroughly
       and properly prepare her Motion.

              Plaintiff’s counsel has contacted defense counsel who consents to this request. This
       would be a first request to extend the time to file Plaintiff’s Motion for Judgment on the
       Pleadings.

              If this request is granted, Plaintiff’s Motion for Judgment on the Pleadings will be due on
       October 19, 2021. Subsequently, in accordance with the pattern of the Scheduling Order, the
       Commissioner’s Response would then be due December 20, 2021. Plaintiff’s Reply would then
       be due January 3, 2022.

       Thank you for your consideration.              Respectfully submitted,
The requested extension (ECF No. 20) is GRANTED /s/ Howard D. Olinsky
and the proposed briefing schedule is ADOPTED.       Howard D. Olinsky, Esq.
                                                     Bar Code H06529
The Clerk of Court is respectfully directed to close Counsel for Plaintiff
ECF No. 20.
        CC [via ECF]: Ariella Renee Zoltan (Counsel for Defendant)

       SO ORDERED.
                8/11/2021
       Dated: __________________                              ___________________________
              New York, NY                                    Honorable Sarah L. Cave
                                                              U.S. Magistrate Judge
